— Determination unanimously confirmed and petition dismissed. Memorandum: We find that the written misbehavior report and the testimony of the correction officer positively identifying petitioner constitute substantial evidence to support the determination of miscon*1232duct (see generally, People ex rel. Vega v Smith, 66 NY2d 130). Petitioner failed to establish at the disciplinary hearing that he was prejudiced by an alleged inadequacy of employee assistance (see, Matter of Wright v Scully, 124 AD2d 805). (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Callahan, A. P. J., Denman, Green, Pine and Davis, JJ.